Broyles, P. J.
This was a suit in trover, brought by the receiver of the Bank of Blakely to recover certain notes transferred by the Bank of Blakely as collateral security for its cashier’s check for $1,989, previously given to the Birmingham Fertilizer Company, which was made a eodefendant in the suit. Under the facts of the case, before the plaintiff was entitled to reeovei-, it was incumbent upon him to show, among other" things: (1) that the bank made the transfer of the notes after its insolvency, or in contemplation of such insolvency; (2) that the transfer was made with the intent to create a preference, and (3) that the Birmingham Fertilizer Company was not an innocent pui-chaser for value without notice or knowledge of the condition of the bank. Civil Code (1910), § 2360. As to these issues the evidence did not demand a finding for the plaintiff, and the court, therefore, erred in • directing a verdict in his favor.

Judgment reversed.


Jenkins and Bloodioorth, JJ., concur.